Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is a notice of allowance in response to an RCE filed on 05/10/2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephonic conversation with Attorney Bill Daley on Tuesday, May 18th, 2021.

The claims of the application have been amended as follows:

19. (Currently Amended) The system of claim 18, wherein s the cloud-based cargo management system to receive, from the cargo monitoring system, the notification information indicating the unexpected change in the interior of the cargo container and initiate a remedial action based on the received notification information.

Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance.
The closest prior art of record is:
Burch (US 2016/0239802 A1) 
Siris (US 2016/0180289 A1) 
Senger (US 2018/0096287 A1)
Breed (US 6919803 A)
Gonzalez Mendez (US 2018/0128640 A1)
Hagen Borstell, Toward Mobile Monitoring of Cargo Compartment Using 3D Sensors for Real-Time Routing December 2014, ResearchGate (Year: 2014)

Burch teaches a method of using internal sensing devices and sensors to scan or map a space in order to determine the dimensions of a container. Sensors can be deployed along the ceiling walls and floor to map and capture information on dimensions and depth in the storage space. Burch also teaches the collection and storing of information regard packages as well as container dimensions in a back-end platform to manage the node devices. However, Burch does not teach that the mapping of the storage container is done using Lidar sensors and non-spatial sensors and also does not teach an expected route/schedule in which a change is determined and repeated mapping takes place.
Siris teaches that spatial sensors comprise light detection and ranging (Lidar sensors) for a storage container or a delivery vehicle. However, it does not teach the non-spatial sensors and determining a change has occurred and if the change is expected based on a route/schedule and repeating the mapping and determining available cargo capacity.
Senger teaches the monitoring of a container for logistics using non spatial sensors. Senger also teaches maintaining route and schedule information. However, it also does not teach determining a change has occurred and repeating the mapping and determining available cargo capacity.
Breed teaches detecting a change event in the interior of a cargo space and determining if it deviates from expected conditions and transmitting that information. However, it does not teach repeating the mapping and determining available cargo capacity during the change event.

Gonzalez Mendez teaches a system of sensors for monitoring items and their dynamic load within a cargo container and identifying routes to avoid in order to prevent damage to items within the container. It teaches that information regarding sensors and the container can be updated, however it does not teach a change expected based on a route/schedule and repeating the mapping and determining available cargo capacity.
In conclusion, one of ordinary skilled in the art would not find it obvious to combine the above references to arrive at the claimed invention. The combination of references does not teach the repeating a mapping and determining of available cargo capacity in response to determining the change in the interior is an expected change based on route and schedule information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/
Examiner, Art Unit 3628                        

/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628